In a letter signed November 10, 2015, addressed to the Clerk of the Appellate Courts, respondent Christopher W. O’Brien, an attorney admitted to practice law in Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2015 Kan. Ct. R. Annot. 390).
At the time the respondent surrendered his license, a complaint had been docketed by the office of the Disciplinary Administrator for investigation. The complaint alleged that the respondent violated Kansas Rules of Professional Conduct 1.15 (2015 Kan. Ct. R. Annot. 556) (safekeeping property) and 8.4(b) and (c) (2015 Kan. Ct. R. Annot. 672) (misconduct). The allegations involved conversion of client funds.
This court, having examined tire files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Christopher W. O’Brien be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Christopher W. O’Brien from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).